DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities: The claim discloses “some of internal electrodes constituted by each internal electrode are first internal electrodes and second internal electrodes…”. The language is awkward and confusing, and it is not clear that the “constituted by each internal electrode” is necessary or helpful in this instance. Though difficult to confidently interpret, the claim is not being held as indefinite, because the Examiner believes that the correct interpretation of the above limitations is: “each of the internal electrodes  is either a first internal electrodeor a second internal electrode, such that there is at least one first internal electrode and at least one second internal electrode”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Blom et al. (US 2003/0042821 A1), in view of Umemiya et al. (US 2007/0120447 A1).
Regarding claim 1, Blom discloses a method of producing a multi-layer piezoelectric ceramic component, the method comprising steps of: (i) laminating ceramic green sheets (par. 0023: “layers 24 of piezoelectric material) to form a laminate (40), each ceramic green sheet being made of a piezoelectric ceramic material and including an electrically conductive pattern (1, 2, 3, 4, 5), wherein the electrically conductive pattern, which is configured to be an internal electrode (“internal electrodes 1, 2, 3, 4, 5”) after being sintered, and is formed away from an outer periphery of the ceramic green sheet (fig. 4; pars. 0022-0023 and 0029-0031); (ii) sintering the laminate (par. 0032); (iii) cutting the sintered laminate in a thickness direction in a manner exposing each internal electrode (figs. 2-4; par. 0032: “the layered structure is sintered to form the ceramic wafer 40 which is then diced into the individual blocks 22”). Blom, however, does not explicitly disclose that the preferred material for the conductive pattern was a base metal, or (iv) forming an insulating film on a surface of the cut sintered laminate.
Umemiya teaches that it is well known to perform a related method of producing a multi-layer piezoelectric ceramic component (Title; Abstract), the method comprising steps of: (i) laminating ceramic green sheets (21) to form a laminate (fig. 3B; pars. 0045-0046 and 0048), each ceramic green sheet being made of a piezoelectric ceramic material (pars. 0045-0046) and including an electrically conductive pattern (22), wherein the electrically conductive pattern, which is configured to be an internal electrode after being sintered (figs. 3A-4B; pars. 0046-0048), includes a base metal (par. 0045: platinum, lead, nickel, etc.); (ii) sintering the laminate (par. 0048, final four lines); (iii) cutting the sintered laminate in a thickness direction in a manner exposing each internal electrode (figs. 4A-5B; par. 0049-0050); and (iv) forming an insulating film (24) on a surface of the cut sintered laminate (fig. 8; par. 0052).
In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Regarding claim 2, Blom in view of Umemiya teaches the method of claim 1 as detailed above, and Umemiya further teaches that it is well known to provide the electrically conductive pattern as an electrically conductive paste including Ni, Cu, or a Ni alloy (par. 0045: “the Pt 1/3Nb2/3O3”). Please refer to claim 1 regarding the rationale for combination of Blom with Umemiya, with respect to preferred materials, as there is no apparent criticality to the selected material of this claim, and no indication that any special steps were needed or surprising results came from choosing the preferred electrode material based upon suitability.
Regarding claim 5, Blom in view of Umemiya teaches the method of claim 1 as detailed above, and Blom further discloses that some of internal electrodes constituted by each internal electrode are first internal electrodes (1) and second internal electrodes (2), the second internal electrodes being laminated alternately with the first internal electrodes at predetermined distances from the respective first internal electrodes in the thickness direction (figs. 1-4; pars. 0023 and 0029-0031). Note: this claim is interpreted as indicated above in the “Claim Objections” section.
Regarding claim 8, Blom in view of Umemiya teaches the method of claim 5 as detailed above, and Blom further discloses that the internal electrodes further include third internal electrodes (3) that are laminated alternately with the second internal electrodes at predetermined distances from the respective second internal electrodes in the thickness direction (figs. 1-4; pars. 0021-0023).  
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Blom in view of Umemiya, further in view of Masuyama et al. (WO 2005-117155 A1).
Regarding claim 3, Blom in view of Umemiya teaches all of the elements of the current invention as detailed above with respect to claim 1, and Blom discloses that in step (iii) the laminate is cut at desired positions (42) (fig. 4; pars. 0029-0031). The modified Blom, however, laminate includes markers, and the laminate is cut at positions of the marker.
Masuyama teaches that it is well known to perform a related method of producing a multi-layer piezoelectric ceramic component (Title; Abstract), the method comprising at least: laminating ceramic green sheets to form a laminate, 5each of the ceramic green sheets being made of a piezoelectric ceramic material and including an electrically conductive pattern (pars. 0074-0075); and cutting the laminate (101), wherein the laminate includes markers (fig. 4: 104), and the cutting the laminate occurs at positions of the markers (figs. 4-5; pars. 0078-0080).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the inventions of Blom IVO Umemiya to incorporate the use of alignment markers for cutting from Masuyama.  PHOSITA would have realized that the alignment markers could easily be used in the method of Blom, and that doing so would predictably provide the advantages of enhanced cutting accuracy and alignment, easier visual error checking, and resultant decrease in manufacturing time and costs due to avoided rework.  Additionally, there is no indication that any special steps were required to be devised or that any surprising results came from the use of the known alignment marks for cutting from Masuyama with the old method of Blom.  This combination would have been a routine consideration and would have been employed without need for experimentation and with a reasonable expectation of success.
Regarding claim 4, Blom in view of Umemiya, further in view of Masuyama teaches the method of claim 3 as detailed above, and Masuyama also teaches that it is well known to use markers which are formed in a manner such that an imaginary line connecting the markers passes through the electrically conductive pattern as viewed in the thickness direction (annotated fig. 4, 
    PNG
    media_image1.png
    244
    405
    media_image1.png
    Greyscale
at right; a “thickness direction” is not previously defined in the claims and is subjective, in this instance, the thickness direction is held to be along either of the dotted lines at right).  Please refer to claim 3 regarding rationale for combination of references.  Further, there is no apparent criticality to this limitation, as there is no evidence in the instant application that selecting the claimed location for imaginary lines required any special steps, nor that any surprising results came about from this mental step. In fact, it is not evident that the purported “limitation” provides any modification to, or further definition of the claimed method at all.
Claims 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Blom in view of Umemiya, further in view of Kim (US 2012/0229952 A1).
Regarding claim 6, Blom in view of Umemiya teaches all of the elements of the current invention as detailed above with respect to claim 5, above. Blom further discloses that in step (iii), the laminate is cut to form a piezoelectric ceramic body, the piezoelectric ceramic body having a cuboid shape in which a length (left-to-right) is larger than a width (into and out of the page), and having an upper surface (top, as viewed) and a lower (bottom) surface facing each other in the thickness direction (vertical), a first end surface (left, not shown) and a second end surface (right face, at 26) facing each other in a length direction, and a pair of side surfaces (front, as viewed; back, not shown) facing each other in a width direction (figs. 2-3), the first internal electrodes are exposed at the first end surface, and the second internal electrodes are exposed at the second end surface (fig. 1). Blom, however, does not explicitly disclose the and the width is larger than a thickness.
Note: with respect to the claimed “length direction” and “width direction”, these measurement directions are subjectively defined, and it is not apparent that their orientation bears criticality as presently claimed, as there is no evidence that these purported limitations modify or define the claimed method any further.
Kim teaches that it is well known to perform a related method of producing a multi-layer piezoelectric ceramic component (Title; Abstract), the method comprising at least: laminating ceramic green sheets (212a), each including a conductive pattern (one or more of 221a-224a), to form a laminate (figs. 3A-3C; pars. 0074-0086)5; and cutting (at C1 and C2) the sintered laminate and causing the internal electrodes to be exposed (figs. 3C-3F; pars. 0086-0094 and 0097-0102); wherein the cutting forms a piezoelectric ceramic body 20having a cuboid shape in which a width is larger than a thickness (i.e. height, as viewed, of the entire stack or any individual layer of the stack) (figs. 1A-2B; par. 0038).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Blom to incorporate the cutting to the desired rectangular shape and relative sizes of Kim.  The applicant is respectfully reminded that it is considered obvious to form piezoelectric stack structures in rectangular shapes, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well if shaped as disclosed by Blom.  It is also not evident that the method would require 
Regarding claim 7, the modified Blom teaches the method of claim 6 as detailed above, and Kim further teaches that it is well known to provide the first internal electrodes (121) and the second internal electrodes (124) each having a width equal to a distance between the pair of side surfaces (fig. 2B: diagonal direction from front-right face to rear face, not shown). Please refer to claim 6, above, regarding rationale for combination of references.
Regarding claim 9, Blom in view of Umemiya teaches all of the elements of the current invention as detailed above with respect to claim 8, above. Blom further discloses that in step (iii), the laminate is cut to form a piezoelectric ceramic body, the piezoelectric ceramic body at the first end surface, the second internal electrodes are exposed at the second end surface, and the third internal electrodes are exposed at the first end surface (fig. 1). Blom, however, does not explicitly disclose the piezoelectric ceramic body having a shape in which a length is larger than a width and the width is larger than a thickness.
Kim teaches that it is well known to perform the related method of producing a multi-layer piezoelectric ceramic component (as detailed above, see claim 6), wherein the cutting forms a piezoelectric ceramic body 20having a cuboid shape in which a width is larger than a thickness (i.e. height, as viewed, of the entire stack or any individual layer of the stack) (figs. 1A-2B; par. 0038). Please refer to claim 6, above, regarding rationale for combination of references.
Regarding claim 10, the modified Blom in view of Kim teaches the method of claim 9 as detailed above, and Kim further teaches that it is well known to provide the first internal electrodes (121), the second internal electrodes (124), and the third internal electrodes (122) each having a width equal to a distance between the pair of side surfaces (fig. 2B: diagonal, i.e. isometric, direction from front-right face to rear face, not shown). Please refer to claim 6, above, regarding rationale for combination of references.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references as they are currently being used in the instant rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Examiner, Art Unit 3729